               IN THE UNITED STATES DISTRICT COURT
           FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                           AT BLUEFIELD


UNITED STATES OF AMERICA


v.                                    CRIMINAL NO. 1:17-cr-00001


WILLIAM JACK ANDERSON



                  MEMORANDUM OPINION AND ORDER

        In Bluefield, on June 20, 2019, came the defendant,

William Jack Anderson, in person and by counsel, John C.

Anderson; the United States by Timothy D. Boggess, Assistant

United States Attorney; and the United States Probation Office

by Brett Taylor, United States Probation Officer for a hearing

on the petition to revoke the defendant's term of supervised

release.

        The court informed the defendant of the alleged

violations contained in the petition filed on May 31, 2019, and

later amended on June 13, 2019 to reflect defendant’s criminal

charge of obtaining goods under false pretense in violation of

West Virginia Code, § 61-3-24(a)(1)(2)(3).

        The court advised the defendant that, pursuant to Rule

32.1(b) of the Federal Rules of Criminal Procedure, he has the
right to a hearing and assistance of counsel before his term of

supervised release could be revoked.

        The defendant did not challenge the allegations within

the petition.   Thereafter, the court found the charges were

established by a preponderance of the evidence.

        Accordingly, the court found that the Guideline

imprisonment range for the revocation of supervised release upon

such grounds was 8 to 14 months, as to Counts One and Two.     The

court further found that the Guideline ranges issued by the

Sentencing Commission with respect to revocation of probation

and supervised release are policy statements only and are not

binding on the court.    Thus, the court stated that the relevant

statutory provision is 18 U.S.C. § 3583(e)(3), which provides a

term of imprisonment of 36 months, as to Counts One and Two.

Neither party objected to the Guideline range and statutory

penalty as determined by the court.    The court found that there

was sufficient information before the court on which to sentence

defendant without updating the presentence investigation report.

        The court provided counsel for both parties and

defendant with an opportunity to speak regarding the appropriate

sentence.

        Counsel for the defendant moved the court for a downward

variance.   Moreover, the defendant admitted responsibility for

his actions.    For reasons placed on the record, this motion for

                                  2
a variance was denied.   The government sought a sentence within

the guideline range and also for the defendant to comply with

state sentencing requirements.

        Pursuant to the Sentencing Reform Act of 1984 and based

on the foregoing, the court ORDERED that the defendant’s current

term of supervised release be REVOKED and that the defendant

serve a term of imprisonment of 12 months on each count to run

concurrently.   Following his term of imprisonment, the defendant

shall be subject to a 24-month term of supervised release for

Count One and no term for Count Two, subject to the conditions

originally imposed by this court.

        In considering the proper term of imprisonment to be

imposed, the court considered the factors set forth in 18 U.S.C.

§ 3553(a)(1), (a)(2)(B), (a)(2)(C), (a)(2)(D), (a)(4), (a)(5),

(a)(6), and (a)(7), as well as the Chapter 7 policy statements.

The court considered all of the findings in the case and

concluded that the sentence satisfied the statutory objectives

of 18 U.S.C. § 3553, and was sufficient, but not greater than

necessary, to provide adequate deterrence to criminal conduct

and protect the public from further crimes of the defendant.

        The defendant was informed of his right to appeal the

court's findings and the revocation of his supervised release.

The defendant was further informed that in order to initiate

such an appeal, a Notice of Appeal must be filed in this court

                                 3
within fourteen (14) days.   The defendant was advised that if he

wishes to appeal and cannot afford to hire counsel to represent

him on appeal, the court will appoint counsel for him.              The

defendant was further advised that if he so requests, the Clerk

of court will prepare and file a notice of appeal on his behalf.

        The defendant was remanded to the custody of the United

States Marshals Service.

        The Clerk is directed to forward a copy of this

Memorandum Opinion and Order to counsel of record, the United

States Marshal for the Southern District of West Virginia, and

the Probation Department of this court.

        IT IS SO ORDERED this 2nd day of July, 2019.

                              ENTER:


                              David A. Faber
                              Senior United States District Judge




                                  4
